         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


CATHOLIC LEGAL IMMIGRATION
NETWORK, INC.
8757 Georgia Avenue, Suite 850,
Silver Spring, MD 20910

ALIANZA AMERICAS
3101 Mission Street, Suite 101,
San Francisco, CA 94110

NATIONAL TPS ALLIANCE
2845 W. 7th Street
Los Angeles, CA 90005
                                                   Case No. 8:20-cv-02042
                             Plaintiffs,

v.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES
20 Massachusetts Avenue, NW,
Washington, DC 20001

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,
3801 Nebraska Avenue, NW
Washington, DC 20016

UNITED STATES DEPARTMENT
OF STATE
2201 C Street, NW
Washington, DC 20520
                     Defendants.




           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Catholic Legal Immigration Network, Inc. (“CLINIC”), Alianza Americas, and

National TPS Alliance bring this action under the Freedom of Information Act (“FOIA”), 5 U.S.C.




                                              1
            Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 2 of 19



§ 552 et seq, against Defendants United States Citizenship and Immigration Services (“USCIS”),

U.S. Department of Homeland Security (“DHS”), and U.S. Department of State (“DOS”) to

compel Defendants to produce records responsive to Plaintiffs’ FOIA requests.

                                        INTRODUCTION

       1.       Since 2017, the Trump administration has sought to terminate Temporary Protected

Status (TPS) for hundreds of thousands of individuals. In doing so, the administration appears to

have relied on a highly politicized, ultra vires process that is motivated by racial animus towards

non-European immigrants. The legality of the administration’s TPS determinations has been the

subject of multiple federal lawsuits and DHS has been enjoined from terminating TPS for certain

countries by at least two federal courts.

       2.       The determination to designate, extend, redesignate, or terminate TPS for a foreign

state is circumscribed by the Immigration and National Act and requires the DHS secretary to

consult with multiple agencies, which generally include Defendants’ USCIS and DOS.

       3.       In August 2019, Plaintiffs, two immigrant rights organizations and a coalition of

TPS beneficiaries interested in the fair administration of immigration law in the United States,

filed three FOIA requests seeking records from USCIS, DHS, and DOS related to TPS. The

requests were spurred by concern about how TPS determinations are made and the role Defendants

play in the designation and implementation of TPS.

       4.       Although more than six months have elapsed since Plaintiffs submitted their

requests, Defendants have refused to provide a single responsive document to Plaintiffs. Therefore,

Defendants have improperly withheld responsive agency records and failed to comply with

FOIA’s statutory deadlines in violation of the FOIA statute.




                                                2
            Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 3 of 19



       5.       Plaintiffs brings this action to compel Defendants to immediately process and

release to Plaintiffs all responsive records that they have unlawfully withheld.

                                 JURISDICTION AND VENUE

       6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This Court

also has subject matter jurisdiction over this action and personal jurisdiction over all parties

pursuant to 5 U.S.C. § 552(a)(4)(B).

       7.       Venue in this district is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

1391(e)(1)(C) because Plaintiff CLINIC’s principal place of business is located in the District of

Maryland.

                                             PARTIES

       8.       Plaintiff CLINIC is a 501(c)(3) organization headquartered at 8757 Georgia

Avenue, Suite 850, Silver Spring, MD 20910. CLINIC is a nonprofit organization supporting a

national network of community-based legal immigration services programs with approximately

370 affiliates in 49 states and the District of Columbia. A large volume of initial and re-

registrations for TPS are received and prepared by CLINIC’s affiliates across the nation.

       9.       Plaintiff Alianza Americas is a 501(c)(3) organization headquartered at 3101

Mission Street, Suite 101, San Francisco, CA 94110. It is the only transnational organization

rooted in Latino immigrant communities in the United States and focused on improving the quality

of life for all people in the U.S.-Mexico-Central America migration corridor. The organization

engages in grassroots education, organizing, advocacy, and mobilization around TPS issues.

       10.      Plaintiff National TPS Alliance is an unincorporated association of organizations

and individuals headquartered at 2845 W. 7th Street, Los Angeles, CA 90005. The National TPS

Alliance is formed and led by TPS beneficiaries from across the United States for the purpose of




                                                  3
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 4 of 19



combining advocacy efforts at a national level to save TPS for all beneficiaries in the short term

and to devise legislation that creates a path to permanent residency in the long term. Approximately

1,000 TPS holders participate in the committees and anchor organizations that make up the

National TPS Alliance.

       11.     Defendant United States Citizenship and Immigration Services (“USCIS”) is an

agency of the United States Government and is headquartered at 20 Massachusetts Avenue, NW,

Washington, DC 20001. USCIS is a component of the U.S. Department of Homeland Security

(“DHS”) and is an agency within the meaning of 5 U.S.C. § 552(f)(1). Among other duties, USCIS

is responsible for administrating individual TPS benefits and presenting to the DHS Secretary

recommendations with respect to TPS determinations. Upon information and belief, USCIS has

possession, custody, and control of certain public records to which the Plaintiffs seeks access.

       12.     Defendant DHS is an agency of the United States Government and is headquartered

at 3801 Nebraska Avenue, NW, Washington, DC 20016. DHS is an agency within the meaning of

5 U.S.C. § 552(f)(1). DHS is responsible for designating countries whose nationals may receive

TPS. Upon information and belief, DHS has possession, custody, and control of certain public

records to which the Plaintiffs seeks access.

       13.     Defendant U.S. Department of State (“DOS”) is an agency of the United States

Government and is headquartered at 2201 C Street, NW, Washington, DC 20520. Among other

duties, DOS advises and recommends the DHS secretary with respect to TPS determinations. Upon

information and belief, DOS has possession, custody, and control of certain public records to

which the Plaintiffs seeks access.




                                                 4
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 5 of 19



                                STATUTORY FRAMEWORK


       14.     “The basic purpose of FOIA is to ensure an informed citizenry, vital to the

functioning of a democratic society, needed to check against corruption and to hold the governors

accountable to the governed.” NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978).

The Fourth Circuit has also recognized that FOIA “discourages agencies from keeping in the dark

actions that might not withstand the light of day. For that reason, ‘disclosure, not secrecy, is the

dominant purpose of the Act.’” Hunton & Williams v. US Dep’t of Justice, 590 F.3d 272, 276 (4th

Cir. 2010) (quoting Department of the Interior v. Klamath Water Users Protective Ass’n, 532 U.S.

1, 8 (2001).

       15.     To further this purpose, the FOIA statute, 5 U.S.C. § 552, requires agencies of the

federal government to release requested records to the public, unless a statutory exemption applies.

       16.     Agencies have the burden “to act in good faith and exercise due diligence to make

records available as quickly as possible, or invoke an exemption, and to improve their records

management systems to enable prompt responses without routine judicial involvement.” Judicial

Watch, Inc., 895 F.3d 770, 783 (D.C. Cir. 2018).

       17.     Under FOIA, an agency must respond to a FOIA request within twenty (20)

working days after receipt of a request, notifying the requestor of the agency’s determination

whether or not to fulfill the request, providing reasons for its determination, and informing the

requester of the right to appeal the agency’s determination. 5 U.S.C. § 552(a)(6)(A)(i). To satisfy

this requirement a “‘determination’ under Section 552(a)(6)(A)(i) must be more than just an initial

statement that the agency will generally comply with a FOIA request.” CREW v. FEC, 711 F.3d

180, 188 (D.C. Cir. 2013). Specifically, an agency “must at least: (i) gather and review the

documents; (ii) determine and communicate the scope of the documents it intends to produce and



                                                 5
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 6 of 19



withhold, and the reasons for withholding any documents; and (iii) inform the requester that it can

appeal whatever portion of the ‘determination’ is adverse.” Id. An agency must similarly respond

to an appeal of the agency’s determination within twenty (20) working days of its receipt. 5 U.S.C.

§ 552(a)(6)(A)(ii).

       18.     In “unusual circumstances,” an agency may postpone its response to a FOIA request

or appeal, but it must provide notice and “the date on which a determination is expected to be

dispatched.” 5 U.S.C. § 552(a)(6)(B). Even under “unusual circumstances,” an agency may not

obtain an extension of more than ten (10) working days. 5 U.S.C. § 552(a)(6)(B)(i).

       19.     In response to a FOIA request, an agency, after engaging in a reasonable search for

responsive records, including of any field offices that may possess relevant materials, must

disclose in a timely manner all records that do not fall within nine narrowly construed statutory

exemptions. 5 U.S.C. § 552(a)(3)(A); § 552(b)(1)-(9).

       20.     A FOIA requestor is deemed to have exhausted his or her administrative remedies

if an agency fails to comply with the statutory time limits for responding to a request. 5 U.S.C. §

552(a)(6)(C)(I).

       21.     A district court “has jurisdiction to enjoin the agency from withholding agency

records and to order the production of any agency records improperly withheld from the

complainant.” 5 U.S.C. § 552(a)(4)(B).


                                 FACTUAL ALLEGATIONS
                                 Temporary Protected Status

       22.     Temporary Protected Status (TPS) is an immigration status that allows individuals

from designated foreign countries to live and work in the United States because they cannot safely

return to their homeland due to armed conflict, natural disaster, or extraordinary circumstances




                                                6
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 7 of 19



that prevent their safe return. See 8 U.S.C. § 1254a. Congress created TPS as part of the

Immigration Act of 1990 as a reflection of American humanitarian values and the United States’

role as a “beacon of freedom and hope for the world” to those displaced from their homelands by

havoc beyond their control. 126 Cong. Rec. H8687 (Oct. 2, 1990) (statement of Rep. Moakley).

       23.     The TPS statute gives the DHS Secretary the authority to designate, redesignate,

extend, or terminate TPS with respect to a particular foreign nation after consulting with

appropriate government agencies. See 8 U.S.C. §§ 1254a(b)-(c), 6 U.S.C. § 557. These

determinations must be based on criteria set out in the statute. See 8 U.S.C. § 1254a(b)(1). They

include the existence of an ongoing armed conflict, environmental disasters, or other extraordinary

conditions that prevent foreign nationals from safely returning to their homeland. Id.

       24.     The Trump administration has sought to end TPS designations for a number of

countries, which would potentially deprive hundreds of thousands of immigrants of legal status in

the United States, even though the conditions in these states have not significantly changed and in

some cases have worsened. The process by which the Trump administration has approached TPS

termination and redesignation has lacked transparency and has been a complete departure from

prior administrations’ processes. Political pressure from the White House has led to abrupt policy

reversals disfavoring designation or redesignation of TPS. The process also appears to have been

motivated by animus against non-European immigrants. As a result, two district courts have issued

preliminary injunctions enjoining the Trump administration from terminating TPS for certain

countries. See Ramos v. Nielsen, 336 F. Supp. 3d 1075, 1079 (N.D. Cal. 2018); Saget v. Trump,

375 F. Supp. 3d 280, 295 (E.D.N.Y. 2019).

       25.     Defendants USCIS, DHS, and DOS advise the DHS secretary about TPS

determinations or play a role in the administration of TPS benefits.




                                                7
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 8 of 19



       26.    Disclosure of the requested information will contribute significantly to the public

understanding of government operations and activities regarding TPS determinations. The

requested information potentially impacts hundreds of thousands of TPS beneficiaries and

potentially more individuals who may become TPS beneficiaries in the future.


                                  Plaintiffs’ FOIA Requests

                                USCIS Request (“Request 1”)


       27.    On August 12, 2019, Plaintiffs CLINIC, Alianza Americas, and National TPS

Alliance submitted a FOIA request to Defendant USCIS requesting the following:

        “[C]opies of all records, from January 20, 2017 through the date of this request,
        containing the following information be provided:

    1. Records containing BOTH:
           a. ‘Temporary Protected Status,’ ‘TPS,’ ‘Deferred Enforced Departure,’ or ‘DED’;
                 and
           b. ‘America First.’
    2. Records related to requests received by or originating from USCIS regarding criminal
       conduct, including arrests, convictions, or incarceration, for individuals from countries
       who currently hold or held TPS. Please provide copies of those requests and subsequent
       responses.
    3. Records that made up the factual record, recommendations, and all materials considered
       related to USCIS’s recommendation regarding whether to re-designate TPS for South
       Sudan, Syria, Yemen, Somalia in regards to DHS’s most recent extension for each
       country.
    4. Records related to USCIS’s recommendation regarding whether to designate Guatemala
       for TPS in light of the recent volcanic eruption.
    5. Records related to USCIS’s recommendation regarding whether to designate Venezuela
       for TPS in light of the recent and ongoing civil unrest and humanitarian crisis.
    6. The number of TPS holders who applied for TPS during every re-registration period for
       each country since January 20, 2017.
    7. The number and percentage of approvals for every re-registration period for each country
       since January 20, 2017.
    8. The actual number (not percentage) of denials for every re-registration period for each
       country since January 20, 2017.
    9. Records related to the impact or relation between termination of TPS for all countries and
       consequences on U.S. citizen children of those TPS holders.




                                               8
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 9 of 19



    10. Records related to communication from the Domestic Policy Council regarding the
        decision to terminate, extend, and/or redesignate TPS for all countries.
    11. Records related to communication from the National Security Council regarding the
        decision to terminate, extend, and/or redesignate TPS for all countries.
    12. USCIS failed to adjudicate timely re-registration and EAD applications for nationals from
        El Salvador, Haiti, Syria, and Honduras following the most recent decision for each
        country. These processing delays are unprecedented and resulted in TPS holders not
        receiving their new EAD before the automatic extension of work authorization ran out,
        jeopardizing their livelihoods. Consequently, USCIS issued Notices of Evidence of
        Continued Work Authorization for these populations.
            a. Please provide the number of Notices of Evidence of Continued Work
                Authorization that USCIS mailed to all individuals with TPS, broken down by
                country.
            b. Please provide information regarding whether USCIS issued a second round of
                Notices of Evidence of Continued Work Authorization for individuals from these
                countries once the initial notices expired. If so, please provide a number of notices
                mailed, broken down by country.
            c. Records related to USCIS’s decision to employ Notices of Evidence of Continued
                Work Authorization instead of a Federal Register Notice, especially in light of
                legal experts expressing serious concerns regarding the compliance of these
                notices with the Administrative Procedure Act.
    13. Records containing the number of Tentative Nonconfirmations (TNCs) for TPS and DED
        holders, broken down by month and country.
    14. Records related to USCIS’s failure to properly accept requests for employment
        authorization documents on behalf of Liberian DED holders, including improper
        rejections on erroneous grounds that Liberia did not have a current grant of DED.
    15. Records containing BOTH:
            a. ‘Temporary Protected Status,’ ‘TPS,’ ‘Deferred Enforced Departure,’ or ‘DED’;
                    and
            b. ‘Federation for American Immigration Reform’;
            c. ‘FAIR’;
            d. ‘Center for Immigration Studies’;
            e. ‘Immigration Reform Law Institute’, or
            f. ‘IRLI’.”


A copy of Request 1 is attached as Exhibit A. Plaintiffs additionally requested a fee waiver.

       28.     Plaintiffs received an acknowledgement letter dated August 28, 2019 from USCIS

confirming receipt of Plaintiffs’ FOIA request on August 12, 2019, granting the fee waiver request,

and assigning the request control number COW2019501121. A copy of USCIS’ acknowledgement

letter is attached as Exhibit B. In this letter, USCIS invoked the 10-day extension authorized under




                                                 9
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 10 of 19



5 U.S.C. § 552(a)(6)(B). See Ex. B. The agency referred to the increased number of FOIA requests

and the scope and nature of the request as constituting “unusual circumstances” justifying the

extension. Id.

       29.       Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), USCIS was required to determine whether

to comply with Plaintiffs’ FOIA request within twenty (20) working days after receipt of the

request and to notify Plaintiffs immediately of its determination, the reasons therefore, and the

right to appeal any adverse determination. Accordingly, USCIS’s determination of Plaintiffs’

FOIA request was due by September 10, 2019.

       30.       Even under the “unusual circumstances” invoked by USCIS, an agency can obtain

at most an extension of ten (10) working days. 5 U.S.C. § 552(a)(6)(B)(i). Therefore, USCIS’s

determination of Plaintiffs’ FOIA request was due by September 24, 2019 at the latest.

                                   DOS Request (“Request 2”)

       31.       On August 12, 2019, Plaintiffs CLINIC, Alianza Americas, and National TPS

Alliance submitted a FOIA request to Defendant DOS requesting the following:

      “[C]opies of all records, from January 20, 2017 through the date of this request,
      containing the following information be provided:

       1. Records containing BOTH:
             a. ‘Temporary Protected Status,’ ‘TPS,’ ‘Deferred Enforced Departure,’ or ‘DED’;
             b. ‘America First.’
       2. Records that made up the factual record, recommendations, and all materials
          considered related to State’s recommendation regarding whether to re-designate TPS
          for South Sudan, Syria, Yemen, Somalia in regards to DHS’s most recent extension for
          each country.
       3. Records related to State’s recommendation regarding whether to designate Guatemala
          for TPS in light of the recent volcanic eruption.
       4. Records related to State’s recommendation regarding whether to designate Venezuela
          for TPS in light of the recent and ongoing civil unrest and humanitarian crisis.”


A copy of Request 2 is attached as Exhibit C. Plaintiffs additionally requested a fee waiver.




                                                10
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 11 of 19



       32.     Plaintiffs received an acknowledgement letter dated August 26, 2019 from DOS

confirming receipt of Plaintiffs’ FOIA request on August 15, 2019, granting the fee waiver request,

and assigning the tracking number F-2019-09041. A copy of DOS’ acknowledgement letter is

attached as Exhibit D. In this letter, DOS also invoked the 10-day extension authorized under 5

U.S.C. § 552(a)(6)(B) for “unusual circumstances” because the records sought “require the need

to search in offices that are separate from the office processing your request.” See Ex. D. The letter

noted that “[b]ecause of these unusual circumstances, we need to extend the time limit to respond

to your request beyond the ten additional days provided by the statute.” Id.

       33.     Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), DOS was required to determine whether to

comply with Plaintiffs’ FOIA request within twenty (20) working days after receipt of the request

and to notify Plaintiffs immediately of its determination, the reasons therefore, and the right to

appeal any adverse determination. Accordingly, DOS’s determination of Plaintiffs’ FOIA request

was due by September 13, 2019.

       34.     Even if DOS is granted 10 extra days for “unusual circumstances,” its determination

of the request was due by September 27, 2019.

                                    DHS Request (“Request 3”)


       35.     On August 13, 2019, Plaintiffs CLINIC, Alianza Americas, and National TPS

Alliance submitted a FOIA request to Defendant DHS requesting various records related to TPS.

A copy of the initial Request 3 is attached as Exhibit E. On September 3, 2019, DHS sent a letter

acknowledging the receipt of Plaintiffs’ FOIA request and assigning it a reference number. A copy

of DHS’s first acknowledgment letter is attached as Exhibit F. The letter requested Plaintiffs

resubmit a perfected request as the original request was too broad or did not specifically identify

the records sought. Id.



                                                 11
      Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 12 of 19



     36.    On September 24, 2019, Plaintiffs filed a perfected request seeking:

     “[C]opies of all records, from January 20, 2017 through the date of this request
     directed to or originating from the DHS Office of the Secretary, containing the
     following information be provided:
1.    NARROWED REQUEST. Records originating or directed to the DHS Office of the
      Secretary containing at least one phrase from each of the following categories:
          a. ‘Temporary Protected Status’ or ‘TPS’ or ‘Deferred Enforced Departure’ or
                ‘DED’; and
          b. ‘America First’.
2.    NARROWED REQUEST. Records originating or directed to the DHS Office of the
      Secretary related to state or federal agencies regarding history of criminal conduct,
      including arrests, convictions, or incarceration, for individuals from countries who
      currently hold or held TPS or DED. Specifically, records containing at least one phrase
      from each of the following categories:
          a. ‘Temporary Protected Status’ or ‘TPS’ or ‘Deferred Enforced Departure’ or
                ‘DED’; and
          b. ‘Conviction’ or ‘arrest’ or ‘criminal’
3.    Records originating or directed to the DHS Office of the Secretary related to DHS’s most
      recent decision to extend, but not re-designate TPS for South Sudan, Syria, Yemen,
      Somalia, including recommendations issued by USCIS and the State Department
      regarding re-designation. Specifically, we request records containing at least one phrase
      from each of the following categories:
          a. ‘Temporary Protected Status,’ or ‘TPS’ and
          b. ‘Redesignation’ or ‘Re-designation’ and
          c. ‘South Sudan’ or ‘Syria’ or ‘Yemen’ or ‘Somalia’.
4.    NARROWED REQUEST. Records originating or directed to the DHS Office of the
      Secretary related to DHS’s decision to not designate Guatemala for TPS in light of the
      recent volcanic eruption, including recommendations from USCIS and the State
      Department. Specifically, we request records containing at least one phrase from each of
      the following categories:
          a. ‘Temporary Protected Status,’ or ‘TPS;’ and
          b. ‘Guatemala’.
5.    NARROWED REQUEST. Records originating or directed to the DHS Office of the
      Secretary related to DHS’s decision making process to not designate Venezuela for TPS
      in light of recent and ongoing civil unrest and humanitarian crisis including
      recommendations from USCIS and the State Department. Specifically, we request records
      containing at least one phrase from each of the following categories:
          a. ‘Temporary Protected Status,” or ‘TPS;’ and
          b. ‘Venezuela’.
6.    REQUEST STRUCK. Records related to the impact or relation between termination of
      TPS for all countries and consequences on U.S. citizen children of those TPS holders.
7.    REQUEST NARROWED. Records originating or directed to the DHS Office of the
      Secretary related to communication from the Domestic Policy Council regarding the
      decision to terminate, extend, and/or redesignate TPS for all countries.




                                            12
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 13 of 19



     8. REQUEST NARROWED. Records originating or directed to the DHS Office of the
        Secretary related to communication from from the National Security Council regarding
        the decision to terminate, extend, and/or redesignate TPS for all countries.
     9. REQUEST NARROWED. Records originating or directed to the DHS Office of the
        Secretary containing at least one phrase from category (a) and one phrase from category
        (b), (c), (d), (e), or (f):
            a. ‘Temporary Protected Status,’ ‘TPS,’ ‘Deferred Enforced Departure,’ or ‘DED’;
                    and
            b. ‘Federation for American Immigration Reform’; or
            c. ‘FAIR’; or
            d. ‘Center for Immigration Studies’; or
            e. ‘Immigration Reform Law Institute’, or
            f. ‘IRLI’.

A copy of the perfected Request 3 is attached as Exhibit G.

       37.     Plaintiffs also added one request not in the original FOIA:

     “1. NEW REQUEST. We request that copies of all records, from January 20, 2017
     through the date of this request directed to or originating from U.S. Citizenship
     and Immigration Services, Identity Services Directorate (IRIS), Verification
     Division containing data related to Tentative Nonconfirmations (TNCs) for nationals
     from El Salvador with TPS. This request includes spreadsheets or other records that
     contain metrics related to the issuance of TNCs for El Salvador, including records
     produced by E-Verify and SAVE.”

Id. Plaintiffs additionally requested a fee waiver.

       38.     Plaintiffs received an acknowledgement letter dated October 30, 2019 from DHS

confirming receipt of Plaintiffs’ perfected FOIA request on September 24, 2019, conditionally

granting the fee waiver request, and assigning a new reference number 2019-HQFO-01186. A

copy of DHS’s second acknowledgment letter is attached as Exhibit H. DHS also invoked the 10-

day extension authorized under 5 U.S.C. § 552(a)(6)(B) for “unusual circumstances” because the

“request seeks a voluminous amount of separate and distinct records.” Id.

       39.     Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), DHS was required to determine whether to

comply with Plaintiffs’ perfected FOIA request within twenty (20) working days after receipt of

the request and to notify Plaintiffs immediately of its determination, the reasons therefore, and the




                                                 13
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 14 of 19



right to appeal any adverse determination. Accordingly, DHS’s determination of Plaintiffs’

perfected FOIA request was due by October 22, 2019.

       40.     Even with the 10 extra days for “unusual circumstances,” DHS’s determination of

the request would have been due by November 5, 2019.


                                      Administrative Appeals


       41.     On December 3, 2019, after the statutory time limit with respect to all three FOIA

requests had elapsed without Defendants producing the requested documents or making a

determination on Plaintiffs’ FOIA requests, Plaintiffs administratively appealed Defendants’

constructive denial of the FOIA requests based on Defendants’ failure to make a determination

within the statutory deadline. Copies of the DHS, DOS, and USCIS administrative appeals are

attached as Exhibits I, J, and K respectively.

       42.     Plaintiffs received a letter dated December 11, 2019 from DOS rejecting the appeal

of Request 2 and noting that the request is not subject to administrative appeal where no response

has been provided. A copy of DOS’s response is attached as Exhibit L. Plaintiffs also received a

letter dated January 14, 2020 from USCIS similarly asserting that Request 1 is not subject to

administrative appeal and inviting Plaintiffs to seek judicial review if unsatisfied with its response.

A copy of USCIS’s response is attached as Exhibit M.

       43.     Plaintiffs received a letter dated December 16, 2019 from DHS acknowledging the

receipt of the appeal to Request 3 and assigning it number 2020-HQAP-00069. A copy of DHS’s

appeal acknowledgement is attached as Exhibit N.

       44.     On January 3, 2020, DHS emailed Plaintiffs asking that Request 3 be narrowed. A

copy of this email is attached as Exhibit O. DHS’s email appeared to confuse the initial Request




                                                  14
           Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 15 of 19



3, see Ex. E, with the perfected and narrower Request 3, see Ex. G. Accordingly, on January 16,

2020, Plaintiff responded asking for a clarification in case there is confusion and also addressing

DHS’s concerns in case it sought further narrowing of the perfected Request 3. A copy of this

email is attached as Exhibit P. DHS never responded to the email.

        45.     On April 15, an officer assigned to the FOIA appeal reached out via email to

Plaintiffs to confirm that the appeal is ongoing and has not been resolved. As DHS had not

provided any response to the original request or appeal, Plaintiffs confirmed that the appeal is

ongoing.

        46.     As of the date of this Complaint, more than 200 working days after filing the

requests, Defendants have not produced the requested documents or made a determination on

Plaintiffs’ FOIA requests.

        47.     Because Defendants have failed to comply with the FOIA statutory time limits,

Plaintiffs are deemed to have exhausted any and all administrative remedies pursuant to 5 U.S.C.

§ 552(a)(6)(C).

                                      CAUSES OF ACTION

                                 FIRST CLAIM FOR RELIEF
                          Violation of the Freedom of Information Act
                                         5 U.S.C. § 552(a)
                                            Request 1

        48.     Plaintiffs reallege and incorporate by reference the foregoing paragraphs as if set

forth fully herein.

        49.     Plaintiffs have exhausted all administrative remedies with respect to Request 1

under 5 U.S.C. § 552(a)(6)(C)(i).

        50.     Plaintiffs have a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records

requested, and there is no legal basis for Defendant USCIS’s failure to disclose them.



                                                 15
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 16 of 19



        51.     Upon receiving Plaintiffs’ Request 1, Defendant USCIS was obligated under 5

U.S.C. § 552(a) to promptly conduct a reasonable search for records responsive to Request 1 and

to produce any responsive records.

        52.     As of the date of this Complaint and in violation of the deadlines set forth in 5

U.S.C. § 552(a)(6), Defendant USCIS has failed to disclose and release records in violation of 5

U.S.C. § 552(a).

        53.     Defendant USCIS has not identified any legal basis for their failure to timely

conduct a reasonable search for, and to produce, responsive records.

        54.     The failure by Defendant USCIS to conduct reasonable searches for records

responsive to Request 1 and to produce responsive records violates 5 U.S.C. § 552(a) and the

regulations promulgated thereunder.


                               SECOND CLAIM FOR RELIEF
                          Violation of the Freedom of Information Act
                                         5 U.S.C. § 552(a)
                                            Request 2

        55.     Plaintiffs reallege and incorporate by reference the foregoing paragraphs as if set

forth fully herein.

        56.     Plaintiffs have exhausted all administrative remedies with respect to Request 2

under 5 U.S.C. § 552(a)(6)(C)(i).

        57.     Plaintiffs have a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records

requested, and there is no legal basis for Defendant DOS’s failure to disclose them.

        58.     Upon receiving Plaintiffs’ Request 2, Defendant DOS was obligated under 5 U.S.C.

§ 552(a) to promptly conduct a reasonable search for records responsive to Request 2 and to

produce any responsive records.




                                                 16
         Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 17 of 19



        59.     As of the date of this Complaint and in violation of the deadlines set forth in 5

U.S.C. § 552(a)(6), Defendant DOS has failed to disclose and release records in violation of 5

U.S.C. § 552(a).

        60.     Defendant DOS has not identified any legal basis for their failure to timely conduct

a reasonable search for, and to produce, responsive records.

        61.     The failure by Defendant DOS to conduct reasonable searches for records

responsive to Request 2 and to produce responsive records violates 5 U.S.C. § 552(a) and the

regulations promulgated thereunder.

                                 THIRD CLAIM FOR RELIEF
                          Violation of the Freedom of Information Act
                                         5 U.S.C. § 552(a)
                                            Request 3

        62.     Plaintiffs reallege and incorporate by reference the foregoing paragraphs as if set

forth fully herein.

        63.     Plaintiffs have exhausted all administrative remedies with respect to Request 3

under 5 U.S.C. § 552(a)(6)(C)(i).

        64.     Plaintiffs have a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records

requested, and there is no legal basis for Defendant DHS’s failure to disclose them.

        65.     Upon receiving Plaintiff’s Request 3, Defendant DHS was obligated under 5 U.S.C.

§ 552(a) to promptly conduct a reasonable search for records responsive to Request 3 and to

produce any responsive records.

        66.     As of the date of this Complaint and in violation of the deadlines set forth in 5

U.S.C. § 552(a)(6), Defendant DHS has failed to disclose and release records in violation of 5

U.S.C. § 552(a).




                                                 17
        Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 18 of 19



       67.      Defendant DHS has not identified any legal basis for their failure to timely conduct

a reasonable search for, and to produce, responsive records.

       68.      The failure by Defendant DHS to conduct reasonable searches for records

responsive to Request 3 and to produce responsive records violates 5 U.S.C. § 552(a) and the

regulations promulgated thereunder.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that this Court:

       A. Declare that Defendants’ withholding of the records requested is unlawful;

       B. Order Defendants to immediately conduct a full, adequate, and expedited search and

             make the requested records available to Plaintiffs;

       C. Enjoin Defendants from continuing to withhold any and all non-exempt records

             responsive to the Requests;

       D. Grant Plaintiffs an award of attorneys’ fees and other litigation costs reasonably

             incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

       E. Grant Plaintiffs such other relief as the Court deems just and proper.



Dated: July 10, 2020            Respectfully submitted,

                                       /s/ Amber Qureshi
                                       Khaled Alrabe*
                                       Amber Qureshi
                                       National Immigration Project of the
                                       National Lawyers Guild
                                       2201 Wisconsin Ave, NW, Suite 200
                                       Washington, DC 20007
                                       Tel: (510) 679-3994
                                       alrabe@nipnlg.org
                                       amber@nipnlg.org

                                       Victoria Neilson*



                                                 18
Case 8:20-cv-02042-TDC Document 1 Filed 07/10/20 Page 19 of 19



                      Michelle N. Mendez (Bar No. 20062)
                      Catholic Legal Immigration Network (CLINIC)
                      8757 Georgia Avenue, Suite 850
                      Silver Spring, MD 20910
                      Phone: 540-907-1761
                      Fax: 301-565-4824
                      vneilson@cliniclegal.org
                      mmendez@cliniclegal.org
                      *
                          application for pro hac vice admission forthcoming




                                  19
